Dixon, C. J.
There can be no question but that the title, whatever it was, of John FT.- Chicks, deceased, passed to the United States under the treaty of February 5, 1856. He was a party to the treaty, and signed and sealed the same. Treaty with the Stockbridges and Maumees, 11 U. S. Statutes at Large, 664, (Art. 1), and 668. Chicks having, then, no title at the time of his decease, the plaintiff took nothing by his deed from the administrator of Chicks’ estate. The plaintiff was properly nonsuited on this ground. The fact that Chicks, at the time of the treaty, claimed title through divers mesne conveyances from the defendant in this action, who had conveyed the land with covenants of seizin and warranty, and the further fact that the defendant now again claims title to the land through the United States under a patent issued since the making of the treaty, do not affect the question. They constitute no ground of estoppel against the defendant. The covenants ran with the land to the United States, when it was ceded by Chicks under the treaty, and have thence passed by conveyance of it back to the defendant, and are thus extinguished. The plaintiff) *568by Raving taken a conveyance from an intermediate grantee after suck grantee bad parted with his title, is in no condition to insist upon an estoppel, or that the subsequently acquired title of the defendant enures to his benefit.
By the Court, — Judgment affirmed.